Citation Nr: 0509931	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for PTSD.  

The case was remanded by the Board in September 2004.  

The veteran testified at a videoconference hearing at the RO 
before an Acting Veterans Law Judge in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the record shows that in May 2003, the veteran was 
diagnosed on a VA compensation examination as having PTSD.  
At that time, the examiner related the PTSD to stressors that 
included the murder of the veteran's father, the death of the 
veteran's sister, and the death of a friend of the veteran's, 
all of which the veteran had reported occurred while the 
veteran was on active duty.  It is noted that the veteran did 
not engage in combat with the enemy.  As noted in the 
September 2004 remand of this issue, in West v. Brown, 7 Vet. 
App. 70 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Further, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes if the 
examiners relied, in part, on events whose existence the 
Board had rejected or have yet to be verified.  While the VA 
examiner in 2003 related the diagnosis of PTSD to specific 
stressors, these are non-combat in nature and no attempts at 
verification had been made at that time.  The case was 
remanded by the Board in September 2004 for attempted 
verification of the stressors.

Since that remand determination, the veteran has submitted 
certificates of death for his father and sister.  These show 
that his father died as a result of hypertensive heart 
disease while the veteran was on active duty and that the 
veteran's sister died after the veteran was released from 
service.  While this evidence does not completely verify the 
veteran's stressor, that his father was murdered, it does 
verify that his father died while he was in service, which 
the veteran testified at his hearing on appeal in February 
2005, was a stressor causing his PTSD.  It is further noted 
that, in his hearing on appeal, the veteran gave further 
details regarding the death of his friend during service.  
The veteran requested a Board hearing prior to the RO being 
able to accomplish the Board's September 2004 development 
order.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

During his hearing, the veteran indicated having been awarded 
disability benefits from the Social Security Administration 
(SSA) in 2002.  On remand, the RO should obtain all medical 
and legal documents pertaining to the veteran's SSA award.

As such, the Board must remand this case to the RO via the 
AMC for the following:

1.	The RO should attempt to contact any 
relevant police department and obtain 
copies of any records pertaining to the 
death of the veteran's friend, [redacted] 
[redacted], who died in September or October 
1972.  They should also forward the 
veteran's statement and prior statements 
of the alleged service stressors 
regarding his murdered friend (along 
with copies of his service personnel 
records and any other relevant evidence) 
to U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressor and any other sources that may 
have pertinent information.

2.	With assistance from the veteran, the RO 
should attempt to contact any relevant 
police department and obtain copies of 
any records pertaining to the murder of 
the veteran's father.

3.	The RO should obtain all medical and 
legal documents pertaining to the 
veteran's award of SSA disability 
benefits in 2002.

4.	The RO should then schedule a VA 
examination by a psychiatrist in order 
to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) that has been 
verified may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record, 
such as the death by medical causes of 
the veteran's father while the veteran 
was on active duty, was sufficient to 
produce PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.  

5.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


